 518
 
      
      
   
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 44
 
Latino Express, Inc. 
and
 
Carol Garcia 
and
 
Pedro Sa
l-
gado 
and
 
International Brotherhood of Tea
m-
sters, Local 777.  
Cases 13

CA

0465
2
8, 13

CA

046529, 
and 
13

CA

046634
 
December 
1
8
, 2012
 
SUPPLEMENTAL DECISION AND ORDER
 
B
Y 
C
HAI
RMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN
 
AND 
B
LOCK
 

how best to remedy violations of the National Labor R
e-
lations Act, it is incumbent on us to periodically revisit 

enlightenment gained from its ex
perience.
1
  
We do so 
today.
 
On July 31, 2012, the Board issued a Decision and O
r-
der in these cases finding, inter alia, that the Respondent 
violated Section 8(a)(3) and (1) of the National Labor 
Relations Act by discharging employees Carol Garcia 
and Pedro
 
Salgado.  358 NLRB 
822
.  We ordered, inter 
alia, that Garcia and Salgado be made whole for any loss 
of earnings or other benefits suffered as a result of the 
discrimination against them.  We severed two rem
e
dial 
issues and invited all interested parties t
o file briefs r
e-
garding the question of whether the Board, in conne
c
tion 
with an award of backpay, should routinely require a 
respondent to: (1) submit the appropriate documentation 
to the Social Security Administration (SSA) so that when 
backpay is paid, 
it will be allocated to the appropriate 
calendar quarters, and/or (2) reimburse a discriminatee 
for any additional Federal and State income taxes the 
discriminatee may owe as a consequence of receiving a 
lump
-
sum backpay award covering more than 1 calendar
 
year.
 
We adopt both proposed remedies, after full briefing in 
response to our invitation.
2
  
As we explain, reimburs
e-
ment of excess income taxes paid and reporting of the 
backpay allocation to the SSA better serve the remedial 
policies of the National Labo
r Relations Act by ensuring 
                                        
   
 
1
 
NLRB v. Seven
-
Up Bottling Co. of Miami
, 344 U.S. 344, 346 
(1953).
 
2
 
In addition to briefs filed by the Acting General Counsel and the 
Responde
nt, amicus briefs were filed by the Service Employees Inte
r-
national Union and the American Federation of Labor and Congress of 
Industrial Organizations.  A joint amicus brief was filed by Casa de 
Proyecto Libertad, the Community Justice Project, Legal Aid 
of 
Northwest Texas, and the National Employment Law Project.  The 
Acting General Counsel and amici support both remedies.  The R
e-
spondent acknowledges the appropriateness of social security reporting; 
it takes no specific position on tax compensation, but 
notes that that 
remedy could be affected in some cases by discriminatees

 
receipt of 
collateral benefits such as unemployment compensation.
 
that discriminatees are truly made whole for the discri
m-
ination they have suffered.
3
 
I
.
 
THE ACT

S REMEDIAL SCHEME
 
Section 10(c) of the Act states that the Board shall o
r-
der those found to have committed an unfair labor pra
c-
tice 

e-
ment of
 
employees with or without back
pay, as will e
f-


appropriate remedies that will best ef
fectuate the policies 
of the Act.
4
  

restoration of the situation, as nearly as possible, to that 
which would have obtained but for [the unfair labor pra
c-

5
  
 
This is particularly the case with regard to ba
ckpay for 

order is a reparation order designed to vindicate the pu
b-
lic policy of the statute by making employees whole for 

6
  
Accordingly, the 
Board has revised and updated its r
e-
medial policies from time to time to ensure that victims 
of unlawful conduct are actually made whole (and for 
other reasons).
7
  
In providing for Social Security repor
t-
ing and tax compensation as remedies for unfair labor
 
practices, then, we follow a well
-
marked path.
 
II
.
 
REPORTING THE BACKPA
Y ALLOCATION TO THE 
SOCIAL 
SECURITY ADMINISTRAT
ION
 

backpay is computed on the basis of separate calendar 
quarters or portions thereof 
but paid in one lump sum.
8
  

n-
                                        
   
 
3
  
This case involves the appropriate remedies for discrimination in 
violation of Sec. 8(a)(3).  Our reasoning, howe
ver, applies equally to 
other violations of the Act that result in make
-
whole relief, e.g., unila
t-
eral changes in terms and conditions of employment in violation of Sec. 
8(a)(5).
 
4
 
NLRB v. J.
 
H. Rutter
-
Rex Mfg
., 396 U.S. 258, 262

263 (1969) 
(quoting 
Fibreb
oard Paper Products v. NLRB
, 379 U.S. 203, 216 
(1964)).
 
5
 
Trustees of Boston University
, 224 NLRB 1385, 1385 (1976)
, enfd. 
548 F.2d 391 (1st Cir. 1977)
 
(quoting 
Phelps Dodge Corp. v. NLRB
, 
313 U.S. 177, 194 (1941)
).
 
6
 
Kentucky River Medical Center
, 356 NLRB 
6, 8
 
(2010), quoting 
NLRB v. J.
 
H. Rutter
-
Rex Mfg
., supra
 
at 263.
 
7
  
See, e.g., 
F.
 
W. Woolworth Co.
, 90 NLRB 289, 292

293
 
(1950) 
(backpay computed on quarterly basis); 
Isis Plumbing 
Co
., 138 NLRB 
716 (1962) (interest on backpay awards), enf
.
 
denied on other grounds 
322 F.2d 913 (9th Cir. 1963); 
Transmarine Navigation Corp.
, 170 
NLRB 389, 390 (1968) (limited backpay remedy as
 
part of remedy for 
unlawful plant closing); and 
Kentucky River Medical Ce
n
ter
, supra,  
at 
10

11
 
(interest on backpay awards compounded daily).
 
8
 
F.
 
W. Woolworth Co
., supra at 292

293.
 
 LATINO EXPRESS
,
 
INC
.
 
519
 
ing of the Social Security Act,
9
 
a respondent must wit
h-

k-
pay award and remit that money to the 
G
overnment 
t
o-
gether with the
 
Social Security tax owed by the respon
d-
ent.
10
  
As we explain below, in order to ensure that a di
s-
criminatee will be made whole, backpay must be a
t-
tributed to the proper periods for Social Security purpo
s-
es.
11
  
Unfortunately, even when backpay covers mu
l
tipl
e 

n-
ings record in the year it is received

unless the emplo
y-
er or employee files with the SSA a separate report all
o-
cating backpay to the appropriate periods.
12
 
When backpay is not properly allocated t
o the years 
covered by a backpay award, a discriminatee may be 
disadvantaged in three ways.
13
  
First, in order to qualify 
for old
-
age Social Security benefits, an individual must 
receive at least 40 Social Security credits; an 
individual 
can earn a maximum 
of four credits per calendar year.
14
  

allocated to the appropriate years, she will not receive 
appropriate credit for the entire period covered by the 
award, and could therefore fail to qualify for any old
-
age 
Social Security benefit.
 
Second, if a
 
backpay award covering a multi
year per
i-
od is posted as income for one year, it may result in SSA 
treating the discriminatee as having received wages in 
that year in excess of the annual contribution and be
n
efit 
ba
se

the amount above which wages are not subject to 
Social Security taxes.
15
  
When the contribution and ben
e-
fit base is exceeded, the employer and employee do not 
                                        
   
 
9
 
See 
Social Security Board v. Nierotko
, 327 U.S. 358, 364

365 
(1946).
 
10
 
There is one exception to this general rule: backpay owed by a r
e-
spondent that has never been an employer of the discriminatee is not 
considered wages for FICA purposes, so there is no withholding oblig
a-
tion and no employer contribution is payable.  See 
Teamsters Local 249 
(Lancaster Transportation Co.)
, 116 NLRB 399, 400 (1956), enfd. 249 
F.2d 292 (3d Cir. 1957).  Accordingly, 
p
art II of this decision applies 
only to backpay payable by a current or former employer of the di
s-
criminatee, including by an em
ployer respondent that is subject to joint 
a
nd several liability with a non
employer respondent.
 
11
 
As the Supreme Court held in 
Nierotko
, above, backpay 

should 
be allocated to the periods when the regular wages were not paid as 
usual.

  
327 U.S. at 370.  S
ee also 
F.
 
W. Woolworth
, supra at 293.
 
12
 
See 
I.R.S., Reporting Back Pay and Special Wage Payments to the 
Social Security Administration 2
, Pub. 957 (May 2010), available at 
http://www.irs.gov/pub/irs
-
pd
f/p957.pdf.
 
13
 
We focus here on old
-
age benefits, but similar effects can occur 
with respect to the disability component of the social security program.
 
14
 
See 
generally S.S.A. Federal Old
-
age, Survivors and Disability I
n-
surance
, 20 C.F.R. pt. 404 (2012).  
In 2013, employees will receive one 
credit for every $1160 
of social security
-
covered wages they earn, up to 
the maximum four credits.  
Cost
-
of
-
Living Increase and Other Dete
r-
minations for 2013,
 
77 Fed. Reg. 65,754, 65,755 (Oct. 30, 2012).
 
15
 
In 2013, the a
nnual contribution and benefit base will be 
$113,700.  Id. at 65,754.
 
pay Social Security taxes on the ex
cess, reducing the 
amount paid 

 
a result, the 

because participants receive a greater benefit when they 
have paid more into the system.
 
Third, Social Security benefits are calculated using a 
progressive formula: although a partici
pant receives 
more in benefits when she pays more into the system, the 
rate of return diminishes at higher annual incomes.
16
  
Therefore, a retiring discriminatee can receive a small
er 
monthly benefit when a multi
year award is posted to one 
year rather than 
being allocated to the appropriate per
i-
ods, even if Social Security taxes were paid on the entire 
amount.
17
  
Permitting a discriminatee to suffer these di
s-

u-
dice[ing] the employee's rights under other social le
gisl
a-
tion designed to preserve the continuity and stabi
l
ity of 

18
  
If an employee continues to su
f-
fer the effects of unlawful discrimination throughout 
retirement, she has not been made whole and the r
e-
spondent has not restored the situa
tion, as nearly as po
s-
sible, to that which would have obtained but for the 
commission of the unfair labor practice.
19
 
For these reasons, we shall now routinely require the 
filing of a report with the SSA allocating backpay awards 
to the appropriate calendar
 
quarters.   The burden of fi
l-
ing this report is not a heavy one.  Indeed, the Respon
d-

p-

20
  
As between the parties, 
it is appropriate to place the burden for filing the re
port 
on the respondent.  In fashioning a proper remedy, we 
are guided by the principle that the wrongdoer, rather 
than the victim of wrongdoing, should bear the cons
e-
                                        
   
 
16
 
See 42 U.S.C. 
§
415(a) (2012) (describing calculation of the Pr
i-
mary Insurance Amount, one factor used in calculating the monthly 
ben
e
fit).
 
17
  
This effect can be demonstrated by using t

Benefits Calculator, available at
 
http://www.ssa.gov/retire2/AnypiaApplet.html
.
 
 
Compare two emplo
y-
ees who both were: (1) born in 1950; (2) began work in 1975; (3) 
earned 
$15,000 in 1975 with annual $100 raises; and (4) retired in 2010 
after 35 years of work.  In 1985, 
e
mployee B received a 4
-
year backpay 
award as a result of an unlawful discharge and regular wages following 
he
r reinstatement; e
mployee A received the regula
r wage throug
hout.  
At full retirement age, e
mployee A is eligible for a $1391 monthly 
ben
e
fit, while e
mployee B is entitled only to a $1314 monthly benefit.
 
18
 
See 
F.
 
W. Woolworth Co
., supra at 293 (internal quotation marks 
omitted).
 
19
 
See 
Trustees of Boston University
, supra, 244 NLRB at 1385.  
 
20
 
In this regard, we request the Acting General Counsel to develop a 
standard form that will simply a
nd efficiently elicit the information the 
SSA requires, thereby reducing the cost of compliance and minimizing 
error.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
520
 
quences of its unlawful conduct.
21
  
But for the unlawful 
discrimination, the employer would
 
have allocated wages 
to the appropriate periods as part of its annual wage r
e-
porting to the Internal Revenue Service (IRS).  
 
Finally, we find it appropriate to apply our new p
olicy 

s usual practice is to apply new 
policies and s


22
  

determined by balancing any ill effects of retroactivity 

n-
trary to a statutory design or to legal and e
quitable pri
n-

23
  
Pursuant to this principle, the Board applies a 
new rule retroactively to the parties in the case in which 
the new rule is announced and to parties in other cases 
pending at that time as long as this would not work a 


24
  
 

usual practice.  We are deciding a remedial issue, not 
adopting a new standard concerning whether certain co
n-
duct is unlawful.
25
  
The complaint put the Respondent on 
notice that Social Securit
y reporting was sought as a 
remedy, and the Respondent concedes that this remedy is 
appropriate.  As noted above, the burden of complying 
with the new requirement is minimal.  Accordingly, in all 

-
whole rem
e-
dy shal
l include a requirement that the respondent file a 
report with the SSA allocating backpay to the appropriate 
calendar quarters.
 
III
.
 
COMPENSATING EMPLOYE
ES FOR EXCESS INCOME
 
 
TAX LIABILITY
 
As stated above, backpay is computed on a quarterly 
basis, but paya
ble in one lump sum.  The IRS considers a 
backpay award to be income earned in the year the award 
is paid, regardless of when the income should have been 
received.
26
   
Because of the progressive nature of Federal 
and some State income taxes, an employee who
 
receives 
a lump
-
sum backpay award covering more than 1 cale
n-
dar year may be pushed into a higher tax bracket, and 
consequently may owe more in income taxes than if she 
had received her wages when they were or would have 
                                        
   
 
21
 
See 
NLRB v. Remington
-
Rand,
 
Inc
.
,
 
94 F.2d 862 (2d Cir. 1938);
 
Transmarine Navigation Corp
., supra, 170 NLRB at 389.
 
22
 
Aramark School Ser
vices
, 337 NLRB 1063, 1063 fn. 1 (2002) 
(quoting 
Deluxe Metal Furniture Co
., 121 NLRB 995, 1006

1007 
(1958)).
 
23
 
Id. (quoting 
Securities & Exchange Commission v. Chenery Corp.
, 
332 U.S. 194, 203 (1947)).
 
24
 
Pattern Makers (Michigan Model Mfrs.)
, 310 NLRB 929
, 931 
(1993).
 
25
 
See
 
Kentucky River Medical Center
, supra, 
at 10
.
 
26
 
See
 
I.R.S. Rev. Rul
. 78

336, 1978

2 C.B. 255 (1978); 
I.R.S. Rev. 
Rul
. 89

35, 1989

1 C.B. 280 (1989); see also 
U.S. v. Cleveland Indians 
Baseball Co
., 532 U.S. 200, 203 (2001).  
 
been earned.  The result is that th
e discriminatee is di
s-
advantaged a second time.  The purpose of the tax co
m-
pensation remedy we announce today is, like the Social 
Security reporting requirement, to ensure that an e
m-
ployee who receives lump
-
sum backpay rather than reg
u-
lar income is truly m
ade whole.  
 
In 1984, the Board considered this problem but found 
that it was solved by the availability of income avera
g-
ing.
27
  
But n
on
farm income averaging was eliminated in 
1986.
28
  

compensation remedy has not
 
existed for more than 25 
years.
 
In addressing the need to compensate employees for 
the heightened tax burdens they face as a result of di
s-
crimination against them, we note that both courts
29
 
and 
administrative agencies have ordered such relief, esse
n-
tially
 
for the same reasons we find it appropriate here.
30
  
When, for example, the Third Circuit first approved a 

it observed that a principal remedial purpose of emplo
y-

ole for injuries su
f-
fered on account of unlawful employment discrimin
a-

31
 
and that in exercising discretion in fashioning 

employee to the economic status quo that would exist but 
for the employe

32
  
The court held that wit
h-
out this type of equitable relief in appropriate cases, 
it 
would not be possible to fully restore the employee to the 
economic status quo.
33
  
Although the court was fashio
n-
ing a remedy for discrimination under the Ame
ricans 
with Disabilities Act, its reasoning applies with equal 
force to the vindication of rights under the NLRA.
34
 
                                        
   
 
27
 
Laborers 
Local 282 (Austin Co.),
 
271 NLRB 878, 878 (1984).
 
28
 
See 26 U.S.C. §§
1302

1305, repealed by the Tax Reform Act of 
1986, Title I, Sec. 141(a), 100 Stat. 2117.
 
29
 
See, e.g., 
Sears v. Atchison, Topeka & Santa Fe Railway Co
., 749 
F.2d 1451, 1456 (10th Cir. 1984)
, cert. denied 471 U.S. 1099 (1985) 
(Title VII of the Civil Rights Act of 1964); 
O

Neill v. Sears, Roebuck & 
Co
., 108 F.Supp.2d 443, 447 (E.D. Pa. 2000) (Age Discrimination in 
Employment Act); 
Powell v. North Arkansas College
, 08
-
CV
-
3042, 
2009 WL 1904156 a
t *3 (W.D. Ark. 2009) 
(Family and Medical Leave 
Act).
 
30
 
See, e.g., 
Van Hoose v. Pirie
, No. 94

60050
-
N01, 2001 WL 
991925 at *3 (EEOC Aug. 22, 2001); 
Doyle v. Hydro Nuclear Services, 
No.
 
99

041, 2000 WL 694384 at *8

10 
(DOL Admin. Rev. Bd. May
 
17, 2000), rev
d. on other grounds sub nom. 
Doyle v. Secretary of L
a-
bor
, 285 F.3d 243 (3d Cir. 2002), cert. denied 537 U.S. 1066 (2002).
 
31
 
Eshelman v. Agere Systems, Inc.,
 
554 F.3d 426, 440 (3d Cir. 2009) 
(quoting 
Albemarle Paper Co. v. Moody
, 422 U.S. 405, 418 (1970)).
 
32
 
Id. (quoting 
In re Continental Airlines
, 125 F.3d 120, 135 (3d Cir. 
1997)).
 
33
 
Id. at 442.
 
34
 
We adopt a tax compensation remedy as a matter of make
-
whole 
relief.  We note, however, that enhanced monetary remedies also serve 
to deter the commission of unfa
ir labor practices and encourage co
m-
pliance with Board orders.  See 
Kentucky River Medical Center
, supra 
 LATINO EXPRESS
,
 
INC
.
 
521
 
For these reasons, we shall henceforth routinely r
e-
quire respondents to compensate employees for the a
d-
verse tax consequences of receiving on
e or more lump
-
sum backpay awards covering periods longer than 1 year.  
We briefly define the contours of the tax
 
compensation 
component:  First, we only intend to remedy the effects 
of receiving a backpay award covering more than 1 ca
l-
endar year in a diff
erent, shorter tax period.  Second, we 
are concerned with the difference between the emplo
y-

-
sum award 
and the tax she would have paid if she had received her 
wages when they were or would have been earned.  
Third,
 

and 
quantify the extent of any adverse tax consequences r
e-
sulting from the lump
-
sum backpay award.  Such matters 
shall be resolved in compliance proceedings, where we 
shall require that the amount sought be spec
ifically 
pleaded in the compliance specification.  
If the General 
Counsel pleads a specific adverse tax consequence and 
supports that amount with evidence and a reasonable 
calculation, the burden will then shift to the respondent 
to rebut the General Couns

35
 
                                        
                             
 
9
.  In this respect, the new remedy aids in our statutory goal of preven
t-
ing unfair labor practices.  See Sec. 10(a) of the Act.
 
35
 
See generally 
Oil Ca
pitol Sheet Metal, Inc
., 349 NLRB 1348, 
1351 (2007) (describing the burden
-
shifting framework in compliance 
proceedings).
 
Finally, as with the Social Security reporting requir
e-
ment, we find it appropriate to apply the tax compens
a-
tion policy retroactively.  We find no manifest injustice 
in providing a tax compensation component in this and 
othe
r pending cases not already in the compliance stage 
as of the date of this decision.
36
  
This is a remedial issue, 
and the complaint put the Respondent on notice that the 
Acting General Counsel was seeking a tax compensation 
remedy; as noted above, the Respo
ndent does not oppose 
this remedy.  Respondents will have the opportunity in 
compliance to fully litigate the propriety of a particular 
tax compensation remedy in each case where one is 
sought.
37
 
ORDER
 
The National Labor Relations Board reaffirms its O
r-
der 
set forth in 358 NLRB 
823
 
(2012), except that the 
R
e
spondent shall be required to file a special report with 
the Social Security Administration allocating Carol Ga
r-

l-
endar quarters and to compensate Carol
 
Garcia and Pedro 
Sa
l
gado for any adverse income tax consequences of 
recei
v
ing their backpay in one lump sum.
 
                                        
   
 
36
 
See, e.g
.
,
 
Rome Electrical Systems
, 356 NLRB 
170, 170 
fn. 2 
(2010).
 
37
 
Laborers Local 282 (Austin Co.)
,
 
271 NLRB 878 (1984); 
He
n-
drick
son Bro
s.
,
 
272 NLRB 438 (1985); and their progeny are overruled 
to the extent they are inconsistent with today

s decision.
 
 
